Citation Nr: 1218700	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-47 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for moles.

2.  Entitlement to service connection for skin tags.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for constipation.

5.  Entitlement to service connection for right shin splint.

6.  Entitlement to service connection for left shin splint.

7.  Entitlement to service connection for right knee condition.

8.  Entitlement to service connection for left knee condition.

9.  Entitlement to an initial compensable rating for hypertension.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In July 2011, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the electronic record.

During the hearing, the Veteran mentioned colon polyps/colonoscopy, indicating that he was seeking service connection for these disabilities.  Significantly, the October 2009 rating decision denied such claim, however, the Veteran did not timely appeal that decision.  Consequently, such issue is not before the Board, and it is referred to the RO for appropriate action.  

All issues except entitlement to service connection for moles and skin tags are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

On the record at the July 2011 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wanted to withdraw his appeals with regard to the issues of entitlement to service connection for moles and skin tags.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issues of entitlement to service connection for moles and skin tags. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing before the Board.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal in the matters of entitlement to service connection for moles and skin tags and it is dismissed.


ORDER

The appeal with regard to the issue of entitlement to service connection for moles is dismissed.

The appeal with regard to the issue of entitlement to service connection for skin tags is dismissed.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.

The Veteran's service treatment records show that he was seen and treated for hemorrhoids and constipation.  Additionally, on service separation examination, he reported continued discomfort consistent with such disabilities.  He also reported a history of chronic bilateral knee pain; as well as bilateral shin splints aggravated by running.  Significantly, on pre-discharge VA examination, the Veteran was found not to currently have any of these disabilities.  During the videoconference hearing, the Veteran testified that he continued to take medication for hemorrhoids and constipation; and that he continued to experience bilateral knee and shin splint pain.  His reports provide competent evidence of current symptoms of the claimed disabilities and that they may be related to service.  An examination is needed to clarify whether he has current disabilities related to service.  McLendon.

The Veteran also testified that he now requires 3 different medications to control his blood pressure.  He indicated that the medications were adjusted after about a period of two months where his systolic pressure was above 160.  His testimony indicates that his hypertension has worsened since his last examination in July 2009.  He is; therefore, entitled to a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400   (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

During the videoconference hearing, the Veteran testified that he had had continued treatment through VA for the disabilities on appeal since service separation in October 2009.  A review of the electronic record reveals the only treatment records associated with the file are dated from June 2011 to October 2011.  

As the Veteran identified pertinent outstanding VA treatment records dated from October 2009 to May 2011 that are not associated with the file, and as records of treatment may contain pertinent information (i.e., continuity of complaints and treatment for hemorrhoids, constipation, bilateral knee, bilateral shin splints, and blood pressure readings), they must be secured.  Notably, records of VA treatment are constructively of record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Finally, the Veteran has requested that any VA examinations be conducted at the VA in Sioux Falls or Spirit Lake, if possible.

Accordingly, the case is REMANDED for the following:

1.  The agency of original jurisdiction (AOJ) should obtain copies of all records of VA treatment for hemorrhoids, constipation, knee disabilities, shin splints, and hypertension from October 2009 to May 2011 and since October 2011.

2.  Thereafter, the Veteran should be provided a VA examination, preferably at the Sioux Falls or Spirit Lake VAMC, to determine whether he has current hemorrhoids related to the hemorrhoids identified in service or otherwise the result of a disease or injury in service.

The examiner should provide reasons for this opinion.

The examiner is advised that the Veteran is competent to reports symptoms, treatment and diagnoses.  If the examiner rejects his reports, the examiner must provide reasons for doing so.

If the examiner is unable to provide the opinion without resort to speculation, the examiner must provide reasons why this is so, and must state whether there is additional information that would enable the examiner to provide the necessary opinion.

The examiner should be provided with the pertinent portions of the paperless claims folder, including service treatment records, the pre-separation VA examination, VA treatment records, this remand, and the transcript of the Veteran's hearing.

3.  Thereafter, the Veteran should be provided a VA examination, preferably at the Sioux Falls or Spirit Lake VAMC, to determine whether he has a current disability manifested by constipation that had its onset in service or is the result of a disease or injury in service.

The examiner should provide reasons for this opinion.

The examiner is advised that the Veteran is competent to reports symptoms, treatment and diagnoses.  

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

If the examiner is unable to provide the opinion without resort to speculation, the examiner must provide reasons why this is so, and must state whether there is additional information that would enable the examiner to provide the necessary opinion.

The examiner should be provided with the pertinent portions of the paperless claims folder, including service treatment records, the pre-separation VA examination, VA treatment records, this remand, and the transcript of the Veteran's hearing.

4.  Thereafter, the Veteran should be provided a VA examination, preferably at the Sioux Falls or Spirit Lake VAMC, to determine whether he has a current knee disability that is related to the findings and complaints in service, had its onset in service or is the result of a disease or injury in service.

The examiner should provide reasons for this opinion.

The examiner is advised that the Veteran is competent to reports symptoms, treatment and diagnoses.  

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

If the examiner is unable to provide the opinion without resort to speculation, the examiner must provide reasons why this is so, and must state whether there is additional information that would enable the examiner to provide the necessary opinion.

The examiner should be provided with the pertinent portions of the paperless claims folder, including service treatment records, the pre-separation VA examination, VA treatment records, this remand, and the transcript of the Veteran's hearing.

5.  Thereafter, the Veteran should be provided a VA examination, preferably at the Sioux Falls or Spirit Lake VAMC, to determine whether he has current shin splints that are related to the in-service findings and complaints, had its onset in service, or are the result of a disease or injury in service.

The examiner should provide reasons for this opinion.

The examiner is advised that the Veteran is competent to reports symptoms, treatment and diagnoses.  

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

If the examiner is unable to provide the opinion without resort to speculation, the examiner must provide reasons why this is so, and must state whether there is additional information that would enable the examiner to provide the necessary opinion.

The examiner should be provided with the pertinent portions of the paperless claims folder, including service treatment records, the pre-separation VA examination, VA treatment records, this remand, and the transcript of the Veteran's hearing.

6.  The Veteran should be afforded an examination to evaluate the current severity of the service-connected hypertension.  

The examiner should be provided with the pertinent portions of the paperless claims folder, including service treatment records, the pre-separation VA examination, VA treatment records, this remand, and the transcript of the Veteran's hearing.


7.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to this Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


